Case 2:17-cv-01072-AB-E Document 171 Filed 09/14/20 Page 1 of 2 Page ID #:3989

                                                                                    FILED
                       UNITED STATES COURT OF APPEALS                                SEP 14 2020

                                                                               MOLLY C. DWYER, CLERK
                               FOR THE NINTH CIRCUIT                               U.S. COURT OF APPEALS




 ELIZABETH FUENTES; MYRNA                            No.   20-55497
 JOHNSTON, individually, and on behalf
 of themselves and others similarly situated,        D.C. Nos.    2:17-cv-01072-AB-E
                                                                  2:17-cv-08932-AB-E
                Plaintiffs-Appellants,               Central District of California,
                                                     Los Angeles
  v.

 MAXIM HEALTHCARE SERVICES                           ORDER
 INC., a Maryland corporation,

                Defendant-Appellee.


         The Clerk is directed to temporarily close this court’s docket for

administrative purposes only until April 20, 2021. This administrative closure is

not a decision on the merits and no mandate will issue in connection with this

order.

         If this matter is resolved before April 20, 2021, appellants shall file

either a motion or stipulation to dismiss this appeal pursuant to Fed. R.

App. P. 42(b).

         At any time before April 20, 2021, any party may request that this appeal be

reopened.
Case 2:17-cv-01072-AB-E Document 171 Filed 09/14/20 Page 2 of 2 Page ID #:3990




      A further dial-in conference is scheduled for April 20, 2021, at 11:00 a.m.

Pacific Time.

      Each participant will receive an email with dial-in information.

      Please notify the Mediation Office at mediation@ca9.uscourts.gov if counsel

does not receive an email or if additional participants should be added.

                                              FOR THE COURT:


                                              Sasha M. Cummings
                                              Circuit Mediator
SMC/Mediation




                                          2
